Citation Nr: 0843000	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-39 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1945 to 
October 1946. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

In July 2006, the veteran provided additional evidence 
directly to the Board without waiver of the RO's initial 
review of this evidence.  However, the Board notes that the 
veteran's representative waived RO review of this evidence in 
the context of a November 2008 Informal Hearing Presentation.  
Therefore, further solicitation of a waiver and/or remand for 
the RO's initial consideration of this evidence is not 
required.  38 C.F.R. § 20.1304(c) (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is 
required.


REMAND

The veteran contends that his hearing loss was caused by 
exposure to noise during active duty service while in Basic 
Training and while exposed to war related noise when serving 
overseas in the aftermath of WWII.  In the veteran's claim 
received during September 2004, he provided credible 
statements as to the type of acoustic trauma sustained during 
active duty, without the benefits of hearing protection.  In 
the context of this claim, the veteran also stated that he 
first noticed hearing loss in 1960 and that post-service 
noise exposure consisted of working on a farm for a few years 
driving trucks, tractors and farm machinery; all of which 
were noisy.  Additional relevant information includes the 
veteran's spouse's lay statement indicating that the 
veteran's hearing problems began in the late 1950's.  The 
Board notes that the veteran has not been afforded a VA 
audiological examination, nor does the record contain an 
opinion as to whether it is at least as likely as not that 
his hearing loss and tinnitus are etiologically related to 
service.  VA has a duty to assist veterans by providing 
medical examinations when necessary to decide the claim.  
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 
U.S.C. § 5103A(d)(2); Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 38 
C.F.R. § 3.159(c)(4)(i).  On remand, the veteran should be 
afforded a VA examination to determine the relationship, if 
any, between his hearing loss and tinnitus and his active 
military service. 

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

In addition, the Board observes that further development is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002), and implemented at 38 C.F.R. § 3.159 (2006).  During 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

In the present appeal, the veteran has not been provided with 
notice of the type of information and evidence needed to 
establish a disability rating or an effective date for the 
disability on appeal.  Thus, corrective notice can be 
provided on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information and evidence needed to 
establish a disability rating and an 
effective date for the disability on 
appeal, as outlined by the Court in 
Dingess/Hartman.

2. Obtain and associate with the claims 
file any pertinent records adequately 
identified by the veteran, including any 
ongoing medical records from the Albany 
VAMC.

3.  The veteran should be scheduled for a 
VA audiological examination to determine 
the nature and etiology of any currently 
present hearing loss disability to include 
tinnitus. The examiner should elicit from 
the veteran a detailed history of his 
noise exposure before, during and after 
service. The claims folder, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner. 
 
All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail. 
 
In addition, based upon the examination 
results, review of the veteran's pertinent 
medical history, and with consideration of 
sound medical principles, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability (whether it is at least as 
likely as not) that the veteran's hearing 
loss and tinnitus are etiologically 
related to the veteran's active military 
service. 

 
The examiner should set forth the complete 
rationale for the opinion. 

4.  Thereafter, the AOJ should 
readjudicate the claims. If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


